Citation Nr: 9932963	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $7,938.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
November 1968.  

This matter arises from a January 1998 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Cleveland, Ohio, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  On an Eligibility Verification Report (EVR) submitted by 
the veteran on March 29, 1996, he reported that he was not 
married and that he had no income.  Based upon that 
information, the RO awarded him improved disability pension 
benefits in the amount of $669 monthly effective February 1, 
1995, and $687 monthly effective December 1, 1995.  

2.  On an EVR submitted by the veteran in April 1997, he 
indicated that he had married on March 30, 1996, and that his 
wife was receiving worker's compensation in the amount of 
$170.30 weekly.  Based upon that information, the RO 
recomputed the veteran's countable income for pension 
purposes and reduced his monthly pension retroactively 
effective April 1, 1996; the overpayment at issue ensued.  

3.  The appellant was at fault in the creation of the 
overpayment at issue.  

4.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $7,938 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor vis-a-vis VA, whether collection of the debt would 
deprive the debtor of life's basic necessities, whether 
withholding all or part of the veteran's monetary benefits by 
way of recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

The indebtedness at issue resulted solely from the veteran's 
failure to promptly notify VA of changes in his marital 
status and his wife's income.  Although married on March 30, 
1996, the veteran waited until he submitted his EVR in April 
1997 to inform VA of these changes.  As a result, the veteran 
was paid improved disability pension benefits at a rate 
greater than that to which he was entitled.  As such, the 
veteran was at fault in the creation of the debt; but for his 
failure to notify VA promptly of the foregoing changes, the 
overpayment at issue would not have been created.  

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Forms 20-5655, 
Financial Status Report, in support.  The latest of these 
indicates that the veteran has monthly expenses totaling 
$576.66.  The veteran currently has no other income other 
than his VA pension which totals slightly over $500 monthly 
when discounted for the amount of the apportionment paid to 
his estranged spouse.  Under the circumstances, the Board 
must conclude that recoupment of the indebtedness at issue 
would subject the veteran to undue economic hardship, given 
that his monthly expenses exceed his monthly income, and 
because the monthly expenses that he reports appear to be 
reasonable.  

In view of the foregoing, the Board sees no reason to address 
the question of whether collection of the indebtedness at 
issue would nullify the objective for which the improved 
disability pension program was intended.  Nor is there any 
reason to address whether the veteran either relinquished a 
valuable right or incurred any additional legal obligation by 
relying upon the VA improved disability pension program.  

In view of the foregoing, it follows that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable considerations.  


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $7,938 is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

